Citation Nr: 0404159	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to further educational assistance in the form of 
additional payments pursuant to the Department of Veterans 
Affairs (VA) all-volunteer force educational assistance 
program.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

Information in the claims file indicates that the veteran 
served on active duty from October 1990 to October 1994, 
though service department verification of this service is not 
associated with the claims file.  The RO should associate 
service department verification of this service with the 
claims file.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify her if 
further action is required on her part. 


REMAND

A Statement of the Case (SOC) dated in November 2002 
indicates that the veteran's claim for further educational 
assistance was denied because her 36 months of entitlement 
were exhausted effective June 4, 2002.  However, the SOC does 
not set forth the laws or regulations establishing the 36-
month limitation for educational assistance, or an 
explanation of how the 36 months were calculated; and the 
claims file does not contain sufficient information from 
which one may determine if the veteran has indeed received 36 
months of educational assistance.  The claims file should be 
supplemented to include sufficient information upon which the 
Board may reach a decision in this case, and the veteran 
should be appraised of all laws and regulations applicable to 
her appeal and a clear explanation of the manner in which the 
determination denying her claim was made, to include a clear 
calculation of the of the 36 month period for which she has 
apparently received educational assistance.

Further, in the November 2002 Statement of the Case, the 
veteran was informed that she had the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim was well grounded.  
However, this statutory requirement was eliminated and 
revised in November 2000.  Specifically, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

 Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in her 
possession that pertains to her claim.

2.  If her claim continues to be denied, 
the claims file should be supplemented to 
include sufficient information upon which 
the Board may reach a decision in this 
case, and the veteran should be appraised 
of all laws and regulations applicable to 
her appeal and a clear explanation of the 
manner in which the determination denying 
her claim was made, to include a clear 
calculation of the of the 36 month period 
for which she is said to have received 
educational assistance.

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2002 SOC; 
all applicable laws and regulations, to 
include those pertaining to the 36-month 
limitation for VA educational assistance; 
and a description of the evidence from 
which the exhausted 36-month period of 
educational service was calculated, with 
a clear and specific explanation of the 
calculation made in this case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


